 


114 HR 2133 IH: Servicemembers’ Choice in Transition Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2133 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Flores (for himself, Mr. Takano, Mr. Sires, Mr. Costello of Pennsylvania, Mr. Wenstrup, and Mr. Carter of Texas) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide additional training opportunities under the Transition Assistance Program to members of the Armed Forces who are being separated from active duty. 
 
 
1.Short titleThis Act may be cited as the Servicemembers’ Choice in Transition Act. 2.Availability of additional training opportunities under Transition Assistance ProgramSection 1144 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(f)Additional training opportunities 
(1)Beginning not later than 180 days after the date of the enactment of this subsection, as part of the program carried out under this section, the Secretary of Defense and the Secretary of Homeland Security shall permit a member of the armed forces eligible for assistance under the program to elect to receive additional training in any of the following subjects: (A)Preparation for higher education or training. 
(B)Preparation for career or technical training. (C)Preparation for entrepreneurship. 
(D)Other training options determined by the Secretary of Defense and the Secretary of Homeland Security. (2)The Secretary of Defense and the Secretary of Homeland Security shall ensure that a member of the armed forces who elects to receive additional training in subjects available under paragraph (1) is able to receive the training..  
 
